Title: From George Washington to John Hancock, 19 March 1776
From: Washington, George
To: Hancock, John



Sir
Head Quarters Cambridge 19 March 1776

It is with the greatest pleasure I inform you that on Sunday last, the 17th Instant, about 9 O’Clock in the forenoon, The Ministerial Army evacuated the Town of Boston, and that the Forces of the United Colonies are now in actual possession thereof. I beg leave to congratulate you Sir, & the honorable

Congress—on this happy Event, and particularly as it was effected without endangering the lives & property of the remaining unhappy Inhabitants.
I have great reason to imagine their flight was precipitated by the appearance of a Work which I had Order’d to be thrown up last Saturday Night, on an Eminence at Dorchester which lay nearest to Boston Neck, call’d Newks Hill. The Town, although it has suffer’d greatly is not in so bad a state as I expected to find it, and I have a particular pleasure in being able to inform you Sir, that your house has receiv’d no damage worth mentioning. Your furniture is in tolerable Order and the family pictures are all left entire and untouch’d. Capt. Cazneau takes Charge of the whole until he shall receive further Orders from you.
As soon as the Ministerial Troops had quitted the Town, I order’d a thousand Men (who had had the Small Pox) under Command of General Putnam to take possession of the Heighths, which I shall endeavour to fortify in such a manner as to prevent their return should they attempt it, but as they are still in the Harbour I thought it not prudent to march off with the Main Body of the Army until I should be fully satisfied they had quitted the Coast—I have therefore only detach’d five Regiments, beside the Rifle Battalion, to New York, and shall keep the remainder here till all Suspicion of their return ceases.
The Situation in which I found their Works evidently discovered that their retreat was made with the greatest precipitation—They have left their Barracks & other Works of Wood at Bunkers Hill &c. all standing, & have destroy’d but a small part of their Lines. They have also left a number of fine pieces of Cannon, which they first spik’d up, also a very large Iron Mortar, and (as I am inform’d) they have thrown another over the end of your Wharf—I have employ’d proper Persons to drill the Cannon & doubt not shall save the most of them. I am not yet able to procure an exact list of all the Stores they have left, as soon as it can be done I shall take care to transmit it to you. From an Estimate of what the Quarter Master Gen’ral has already discover’d the Amount will be 25 or 30,000£.
Part of the Powder mention’d in yours of the 6th Instt, has already arriv’d—The remainder I have order’d to be stop’d on the Road as we shall have no occasion for it here. The Letter to

General Thomas I immediately sent to him, he desir’d leave for three or four days to settle some of his private Affairs after which he will set out for his Command in Canada—I am happy that my Conduct in intercepting Lord Drummond’s Letter is approv’d of by Congress. I have the honor to be, with sincere respect Sir Your most obedt Servt.
